Citation Nr: 0009847	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of chondromalacia patella, right knee, 
currently evaluated as 10 percent disabling.

2.  Evaluation of chondromalacia patella, left knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971 and from October 1974 to October 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
chondromalacia patella in the right knee and in the left 
knee, with the assignment of separate evaluations of 10 
percent disabling for each of these disabilities.  

The instant claims were previously remanded by the Board on 
two occasions, in June 1996 (in order to clarify whether the 
veteran desired a hearing with regard to issues that have 
subsequently been withdrawn) and in August 1998 (for the 
purpose of further evidentiary development including a new VA 
examination).  The Board is satisfied that the specified 
development has been completed to the extent possible, and 
that the instant claims are ready for appellate review.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Right knee chondromalacia is manifested by subjective 
complaints of painful motion, some crepitation, tenderness to 
palpation in the peripatellar area, and range of motion 
within normal limits with some limitation of function in the 
45 to 90 degree range to which the knee is exposed to when 
climbing stairs.  

2.  Left knee chondromalacia is manifested by subjective 
complaints of painful motion, some crepitation, tenderness to 
palpation in the peripatellar area, and range of motion 
within normal limits with some limitation of function in the 
45 to 90 degree range to which the knee is exposed to when 
climbing stairs.  





CONCLUSIONS OF LAW

1.  Right knee chondromalacia is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Code 5299-5257 (1999).  

2.  Left knee chondromalacia is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Code 5299-5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims for 
increased evaluations for chondromalacia patella of the right 
and left knees are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  Where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher evaluation.  Shipwash v. Brown, 8 Vet.App. 218, 225 
(1995).  Thus, such claims remain open, and in this case, the 
Board has continued the issue on appeal as "evaluation of" 
chondromalacia patella of the right knee and the left knee, 
since service connection has been granted and the appellant 
seeks a higher evaluation.  The appellant is not prejudiced 
by framing the issues in this manner, as the issues have not 
been dismissed and the law and regulations governing the 
disability evaluations are the same, regardless of how the 
issue has been phrased.  See Fenderson v. West, 12 Vet.App. 
119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

The veteran's representative has contended that this claim 
must be remanded to the RO, on the basis that VA failed to 
comply with the Board's remand order as the 1998 VA examiner 
did not indicate that review of the veteran's claims folder 
had been undertaken.  However, in the August 1998 Remand the 
Board did not require the examiner to state that the file was 
available.  Furthermore, in view of the fact that the 
examiner reviewed the Remand, there is nothing to reflect 
that he did not review the claims folder.  Finally, the Board 
notes that the September 1998 examination request worksheet 
noted the review of the claims file.  Thus, a remand based on 
the holding of the United States Court of Veteran's Appeals 
in Stegall v. West, 11 Vet.App. 268 (1998), is not warranted.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  While evaluation of a service-connected 
disability requires review of the appellant's medical 
history, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Therefore, 
although the Board has reviewed all the evidence of record, 
it finds that the most probative evidence is that which has 
been developed immediately prior to and during the pendency 
of the claim on appeal, and in this case, such evidence 
includes the service medical records.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999). 

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).   

The Board has also considered the application of 38 C.F.R. § 
4.40 and 4.45 when rating this disability. Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996). In 
assessing the functional loss, if any, of a musculoskeletal 
disability, inquiry must be directed towards findings of less 
movement that normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; and painful 
movement. 

In January 1993, service connection was granted for 
chondromalacia patella of the right knee and chondromalacia 
patella of the left knee, with assignment of separate 10 
percent evaluations under Diagnostic Code 5299-5257.  The 
assignment of the 5299 code reflects a rating by analogy.  
Diagnostic Code 5257 pertains to knee, other impairment of, 
and provides disability evaluations based on the degree of 
knee disability, to include recurrent or lateral instability, 
whether slight (10 percent disabling); moderate (20 percent 
disabling); or severe (30 percent disabling).  

Service medical records show frequent treatment, shown as 
early as 1979, for bilateral knee complaints variously 
diagnosed as chondromalacia patella, retropatellar pain 
syndrome, and patellofemoral syndrome.  In May 1985, it was 
noted that the veteran was on a permanent P2 profile because 
of his knees.  A June 1989 health record shows findings of 
mild crepitus in the knees bilaterally, with negative 
Lachman's, drawer, pivot, and McMurray's testing and no 
tenderness to palpation.  At the time of his May 1992 
separation examination, the veteran complained of knee pain 
and giving way, and the lower extremities were clinically 
evaluated as normal.  

At a personal hearing before a local officer in June 1993, 
the veteran testified that his knees were progressively 
worsening, with increased pain, soreness, locking, giving 
way, and discomfort with prolonged standing or walking.  He 
reported that he cannot walk as far as he used to, that he 
was currently taking no medications other than Tylenol, and 
that he was under no current treatment for his knees.  On 
initial post-service VA examination in August 1993, he 
complained of stiffness in his knees in the morning and 
soreness in the knees following a day of being on his feet.  
Range of motion in both the right knee and the left knee was 
from zero degrees of extension to 140 degrees of flexion.  
There was no lateral instability, effusion, or warmth in 
either knee and drawer sign was negative bilaterally.  The 
report of bilateral knee x-rays shows that no articular or 
osseous abnormalities were demonstrated.   

In conjunction with the Board's 1998 remand, the veteran was 
afforded a VA examination in March 1999.  The examination 
report shows complaints of an inability to get up from a 
squatting position because of pain, a sensation that the knee 
will give-way when he is walking on level surfaces, constant 
pain, and locking with regard to both knees.  The veteran 
indicated that his current employment as a heavy equipment 
mechanic required a lot of climbing on and underneath 
machinery, which is made more difficult as a result of his 
knee problems.  

On objective examination, no deformity, recurvatum, or 
abnormal valgus orientation of the knees was noted.  The 
vastus medalis obliques (VMO) and vastus lateralis were well 
developed bilaterally.  Active range of motion was equal to 
passive range of motion and the report indicates that both 
were within normal limits at zero to 135 degrees.  There was 
no effusion, and there was tenderness to palpation of the 
peripatellar area, especially at the inferior pole of the 
patella but also medially, laterally, and superiorly around 
the patella.  The joint lines were not particularly tender.  
McMurray's test was negative, and stress testing was negative 
with regard to Lachman, anterior drawer, posterior drawer, 
varus, and valgus stress tests.  Some crepitation was noted 
in the patellofemoral articulation with range of motion but 
there was none in the anteromedial or anterolateral joint 
line.  
In the examiner's opinion, there was definitely some 
disability caused by the veteran's service-connected 
chondromalacia, and although he had not missed work because 
of it there was no question that it did make him more 
uncomfortable at work and made it more difficult for him to 
meet his responsibilities there.  

In addressing specific questions posed in the Board's remand, 
the examiner indicated that there was no limitation of motion 
due to pain, weakened movement, or excessive fatigability; 
that the function of both knees was most limited with maximal 
flexion but was also somewhat limited with the flexion in the 
45 degree to 90 degree range that the knee was exposed to 
when climbing stairs; that the strength of both the 
hamstrings and the quadriceps of both lower extremities was 
5/5, or essentially within normal limits; that there was no 
evidence of incoordination of either knee, and that excess 
fatigability in either knee could not be determined on the 
basis of the physical examination.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against the assignment 
of an evaluation in excess of 10 percent disabling for 
chondromalacia patella of either the right or the left knee.  
Specifically, the evidence indicates that on recent VA 
examination, range of motion was essentially normal and there 
was no evidence of instability or positive stress testing in 
either knee.  In addition, findings included normal strength 
at 5/5 in the hamstrings and quadriceps, and there was no 
evidence of atrophy as the VMO and vastus lateralis were 
found to be well developed.  In the Board's view, the 
available objective evidence does not indicate moderate knee 
instability or subluxation in either the right or the left 
knee which would warrant the assignment of an increased 
evaluation when rating by analogy to Diagnostic Code 5257.  

It appears that the disability in both the left and the right 
knees is primarily manifested by tenderness to palpation, 
some crepitation with range of motion, and subjective 
complaints of constant knee pain and soreness on use; in 
addition, the function of both knees is most limited with 
maximal flexion and is also somewhat limited with flexion in 
the 45 to 90 degree range to which the knee is exposed when 
climbing stairs.  

In the Board's view, the degree of functional limitation 
shown by the examination findings is adequately compensated 
by the assignment of separate 10 percent evaluations for each 
knee.  We accept the examiner's opinion that there is 
disability in each knee and that function is somewhat limited 
between 45 and 90 degrees.  However, the currently effective 
10 percent evaluation contemplates the presence of some 
disability; otherwise, a noncompensable evaluation would be 
appropriate.  Furthermore, the examiner determined that there 
was some decrease in function; however, this limitation did 
not equate to limited motion or the functional equivalent of 
limited motion since it was also determined that the knees 
were most limited at maximum flexion.  While the evidence 
demonstrates some degree of functional impairment, therefore, 
the Board is of the opinion that this impairment is 
contemplated by the minimum compensable evaluation which is 
currently in effect.  38 C.F.R. § 4.59 (1999). 

The Board has also considered application of the additional 
diagnostic criteria pertaining to evaluation of knee 
disabilities, as found in 38 C.F.R. § 4.71(a)(1999).  
The Board finds that there is no evidence of ankylosis of 
either knee or evidence of cartilage removal or dislocation, 
and therefore, the assignment of a increased evaluations for 
the veteran's knees are not warranted under Diagnostic Code 
5256, Diagnostic Code 5258, and Diagnostic Code 5259, 
respectively.  Likewise, on VA examination in 1998, motion in 
the left knee and the right knee was essentially normal and 
ranged from zero degrees of extension to 135 degrees of 
flexion, and thus, there is no evidence that flexion of 
either knee is limited to 60 degrees or less or that 
extension is limited to 5 degrees more, such that increased 
evaluations would be warranted for the veteran's knee 
disabilities under Diagnostic Code 5260 or 5261.  In the 
absence of impairment of the tibula and fibula and genu 
recurvatum, no other diagnostic codes pertaining to the knee 
joint are applicable.  

In light of the lack of objective findings sufficient to 
support ratings under the above-noted diagnostic criteria, it 
appears that the RO has assigned an evaluation of 10 percent 
disabling for each knee under Diagnostic Code 5299-5257 in 
recognition of periarticular pathology and subjective 
complaints of pain with regard to each knee joint.  According 
to 38 C.F.R. § 4.59, the assignment of a minimal compensable 
evaluation is warranted for every joint affected by painful 
motion with joint or periarticular pathology, and 38 C.F.R. 
§ 4.59 does not provide direction as to which diagnostic code 
should be employed when assigning such a rating.  

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's right and left knee 
disabilities on the basis of functional loss due to objective 
evidence of pain. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, supra.  In making this determination, the Board finds 
that since Diagnostic Code 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca, 8 Vet.App. 202, do not apply. See Johnson, at 9.  
In any event, however, the evidence does not demonstrate a 
degree of disability in excess of 10 percent disabling for 
either knee on the basis of functional loss or impairment, as 
the examiner has made specific findings that strength in the 
lower extremities is normal and that there is no evidence of 
atrophy, more motion than normal, limitation of motion due to 
pain, in-coordination, or excessive fatigability.  

The Board notes that x-rays of the right and left knee, taken 
in 1999, show findings of minimal degenerative changes 
including small spurs extending from the superior poles of 
the patella and tibial spine bilaterally.  According to 
VAOPGCPREC 23-97 (issued July 1, 1997), separate evaluations 
may be assigned for arthritis and instability of the knee 
under Diagnostic Codes 5003 and 5257.  In VAOPGCPREC 9-98 
(issued August 14, 1998), VA's General Counsel held that 
separate rating for arthritis may be assigned based upon x-
ray findings and limitation of motion that does not rise to a 
compensable level under DC 5260 or DC 5261.  In a similar 
manner, a separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  

In this case, however, there is no objective evidence of 
instability with regard to either knee, such that the 
assignment of a separate evaluations for arthritis and 
instability would be warranted on the basis of General 
Counsel Opinions 12-97 or 9-98.  Furthermore, as noted, the 
current assignment of a 10 percent rating for each knee under 
Diagnostic Code 5299-5257 has been made in recognition of the 
provisions of 38 C.F.R. § 4.59 on the basis of periarticular 
pathology, and thus, the assignment of a separate rating for 
arthritis under 38 C.F.R. § 4.59 would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14 (1999) (the 
evaluation of the same disability or manifestations thereof 
under various diagnosis is to be avoided).  

The appellant is competent to state that his condition is 
worse and to report his symptoms.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  Even 
considering his complaints of pain in his knee and his 
description of a "sensation" that the knees feel as if they 
give way, the medical findings and his statements do not 
support an increased evaluation under any of the appropriate 
diagnostic codes.  Accordingly, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49 53 (1990).

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs against a finding that 
evaluations in excess of 10 percent disabling are warranted 
for service-connected chondromalacia of the right and left 
knees.  

ORDER

An evaluation in excess of 10 percent disabling is denied for 
chondromalacia of the right knee.

An evaluation in excess of 10 percent disabling is denied for 
chondromalacia of the left knee.  



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

